Exhibit NATIONAL HOLDINGS CORPORATION REPORTS POSITIVE ADJUSTED EBITDA FOR FIRST QUARTER ENDED DECEMBER 31, 2009 New York, New York, February 17, 2010 National Holdings Corporation (OTCBB: NHLD.OB), a full service investment banking company operating through its wholly-owned subsidiaries, reported earnings for its first fiscal quarter ended December 31, 2009. The Company will hold a conference call to discuss its first quarter results on February 18, 2010 at 4:15 pm EST.The conference call can be accessed live over the phone by dialing (866) 613 - 9208, or for international callers, (973) 935 - 2043; the conference ID is 57837973.A replay of the call will be available through February 26, 2010 by dialing (800) 642-1687 or (706) 645-9291, the conference ID is 57837973.The broadcast will be available through the “Parent Company/SEC Filings” link at www.nationalsecurities.com and will be archived online after the conference call until March 31, Total revenues increased by $536,000, or 2%, for the first quarter ended December 31, 2009 to $28,388,000, from $27,852,000 for the same period in 2008.The increase in revenues is due to slightly more favorable market conditions. “We are extremely pleased that we were able to generate positive adjusted EBITDA of $651,000 and increase our revenues over the same quarter last year despite this difficult market environment,” stated Mark Goldwasser, Chief Executive Officer.“We strive to be diligent in managing our cash flow and we believe we are positioned to achieve success as the markets continue to stabilize and improve.” “We continue to diversify our revenue streams and focus on our costs with a view to growing organically and through acquisition or mergers in order to further add retail and institutional sales people, institutional traders, money managers, investment bankers, and new customer assets,” stated Leonard J. Sokolow, President. “As we navigate through the challenging financial marketplace we expect that these growth opportunities will continue.” The net income before interest, taxes, depreciation and amortization (EBITDA), adjusted to exclude non-cash compensation expense and write down of forgivable loans, was approximately $651,000 for the first quarter ended December 31, 2010, representing a $461,000 improvement as compared to an EBITDA net income of approximately $190,000, adjusted to exclude non-cash compensation expense and write down of forgivable loans, for the first quarter year ended December 31, The
